DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A3: Fig. 3C, and Species B2: Figs. 5A-5E in the reply filed on 02/04/2022 is acknowledged.
Claim 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 3B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/04/2022
Priority
Examiner notes that Applicant cannot rely upon the certified copy of the foreign priority application to overcome any potential art rejection falling between the foreign filing date and the current effective filing date because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Objections
Claim 11 objected to because of the following informalities:  Second recitation of “outer edges” is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-11 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “wherein a profile of the vapor chamber in a plan view is in the form of a rectangle or a combination of a plurality of rectangles, and wherein the second pillar is located on an inner side of one of the rectangles longest in a longitudinal direction so as to extend in the longitudinal direction of the longest rectangle at a position passing a center point of the longest rectangle.”  Limitation “wherein a profile of the vapor chamber in a plan view is in the form of a rectangle or a combination of a plurality of rectangles” is not clear since the option of “wherein a profile of the vapor chamber in a plan view is in the form of a rectangle” does not agree with “and wherein the second pillar is located on an inner side of one of the rectangles longest in a longitudinal direction so as to extend in the longitudinal direction of the longest rectangle at a position passing a center point of the longest rectangle”.  
Additionally, limitation “one of the rectangles longest in a longitudinal direction so as to extend in the longitudinal direction of the longest rectangle at a position passing a center point of the longest rectangle” is unclear.  Is there one longest rectangle or a plurality of “rectangles longest”?  Applicant continues interchangeable use of “the longest rectangle” and “the one of the rectangles longest”.    To expedite prosecution Examiner has interpreted “one of the rectangles longest in a longitudinal direction so as to extend in the longitudinal direction of the longest rectangle at a position passing a center point of the longest rectangle” as “a rectangle longest in a longitudinal direction so as to extend in the 
Claims 2-11 and 13 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).  
Claim 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “substantially line symmetric”. The term “substantially line symmetric” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how line symmetric the third pillars must be arranged.
Claim 6 recites, “line symmetric”.  It is unclear in where the line of symmetry is in relation to the second pillar. Is it along the longitudinal axis or the width? Since the metes and bounds cannot be determined, the claim is indefinite. For examination purposes, the claim will be interpreted as “line symmetric along the longitudinal axis with the second pillar”.
Claim 6 recites the limitation “the area of the housing”.  There is insufficient antecedent basis for this limitation in the claim.  It has been interpreted as “an area of the housing”.  
Claims 7-8 rejected insofar as they are dependent on claim 6 and therefore includes the same error.
Claim 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the width direction of the longest rectangle”.  There is insufficient antecedent basis for this limitation in the claim.  It has been interpreted as “a width direction of the longest rectangle”.  
Claim 8 is rejected insofar as it is dependent on claim 7 and therefore includes the same error(s).  
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the length of the longest rectangle”.  There is insufficient antecedent basis for this limitation in the claim.  It has been interpreted as “a length of the longest of the longest rectangle”.  
Claim 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “further comprising a fourth pillar”.  Claim 9 is dependent on claim 1 which does not include a “third pillar”, therefore, “a fourth pillar” is unclear.  To expedite prosecution, it has been interpreted as an additional pillar beyond the second.  
Claim 10 is rejected insofar as it is dependent on claim 9 and therefore includes the same error(s).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka (WO 2019065728) in view of Lin (US 2016/0091259).
Regarding claim 1, Wakaoka teaches a vapor chamber (Fig. 14, vapor chamber 1g), comprising: 
a housing (Fig. 15, 4) including a first sheet (Fig. 15, first sheet 2) and a second sheet (Fig. 15, second sheet 3) opposing each other and having respective outer edges of the first sheet and the second sheet joined together (Fig. 15, first sheet 2 and second sheet 3 are joined together at the outer edges); an  
operation fluid enclosed in the housing (section “Seventh Embodiment” paragraph 3, discloses a working medium being present in embodiment 1g); 
a wick on an inner surface of the first sheet and/or an inner surface of the second sheet (Fig. 15, section “Seventh Embodiment” para 3, wick 6 on the inner surface of the second sheet, first mesh 7 and second mesh 8 is used as wick 6 in the narrow portion); 
a first pillar on the inner surface of the first sheet and/or the inner surface of the second sheet and that defines a cavity in the housing (Fig. 15,second pillar 10, section “Seventh Embodiment” paragraph 2,  “The housing 4 is supported in contact with the second sheet 3 in the embodiment shown in Fig. 16 or in contact with the second pillar 10 in the embodiment shown in Fig. 16 (b). Thereby, the internal space 5 of the narrow portion 17 is formed”); and 

wherein a profile of the vapor chamber in a plan view is in the form of a rectangle or a combination of a plurality of rectangles (Annotated Fig. 14, has a plurality of rectangles.

    PNG
    media_image1.png
    493
    622
    media_image1.png
    Greyscale

Wakaoka Annotated Figure 14
	Wakaoka’s embodiment 1g, does not specifically disclose a second pillar configured to prevent the housing from being warped when heated to join the first sheet and sheet together, and wherein the second pillar is located on an inner side of one of the rectangles longest in longitudinal direction so as to extend in the longitudinal direction of the longest rectangle at a position passing a center point of the longest rectangle.
	However Lin teaches a second pillar (Fig. 1, connection body 12, para [0024] connection body 12 serves to support the section of the main body 1 to avoid deformation of the body, para [0007] “The board-shaped connection body serves to prevent the main body from expanding and deforming when heated and prevent the main body from contracting and deforming when pressurized”) configured to prevent the housing from being warped when heated to join the first sheet and sheet together (see Fig. 1, connection body 12: in view that the structure corresponds that claimed Examiner notes that it is 
	Therefore, in view of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wakaoka’s second pillar with a second pillar configured to prevent the housing from being warped when heated to join the first sheet and sheet together; and wherein the second pillar is located on an inner side of one of the rectangles longest in a longitudinal direction so as to extend in the longitudinal direction of the longest rectangle at a position passing a center point of the longest rectangle, so that the second pillar serves to support the section of the main body to avoid deformation of the main body when the main body is tightly attached to the heat source (para [0024]).	 
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka (WO 2019065728) in view of Lin (US 2016/0091259) in further view of Masami et al. (GB 2341230 hereafter Masami) and in further view of McLaughlin et al. (US 2017/0049006 hereafter McLaughlin).
Regarding claim 2, Wakaoka in view of Lin, teaches the vapor chamber according to claim 1.
Wakaoka in view of Lin, does not teach wherein the first pillar has an area that is equal to or smaller than 0.05% of an area of the housing in plan view, and wherein the second pillar has an area that is 0.05% to 7.0% of the area of the housing in plan view.
However, Wakaoka in embodiment 1a, teaches a vapor chamber with dimensions where the Length and Width, seen in Fig. 1, can be set according to the application to be used at 5mm to 500mm (para [0021]),  McLaughlin teaches a first pillar having a width of width of 0.01-0.2 mm, a height of 0.01-0.5mm, and a pitch to an adjacent protrusion of at least 0.1mm (para [0065-0066]), and Masami teaches 
Therefore, when there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. , optimized heat dissipation (McLaughlin para [0037]) or greater structural integrity, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Wakaoka in view of Lin’s vapor chamber dimensions to a length of 82mm and a width of 500mm, to get an total area of the vapor chamber at 32,000mm2 (the vapor chamber 1g is the same shape embodiment 1f [section “Embodiment 5” – “Seventh Embodiment”], and vapor chamber 1f is the same shape as embodiment 1e [section “Embodiment 5”-“Seventh Embodiment”], the area of the narrow portion 17 can be 90% or less of large portion 18, large portion 18 is each 11500mm2, and narrow portion 17 is 9000mm2, see Annotated Figure), to modify  the second pillar to 25mm width by 25mm length (second pillar area 625mm2 is less than 7% of vapor chamber area 32,000mm2, but greater than 0.5%), and to modify the first pillar to 0.2mm width and 0.2mm length (0.4mm2 is less than 0.05% of vapor chamber area 32,000mm2), since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success , is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).

    PNG
    media_image2.png
    344
    508
    media_image2.png
    Greyscale

Annotated Figure 
Regarding claim 3, Wakaoka as modified above, teaches wherein the second pillar has a length in the longitudinal direction of the longest rectangle that is 30% to 70% of a length of the longest rectangle (the longest rectangle length is 82mm, the longitudinal length of the second pillar is 25mm, which is 30% the length of the longest rectangle), and wherein the second pillar has a width in a width direction of the longest rectangle that is 5% to 10% of a width of the longest rectangle (the longest rectangle has a width of 250mm, the second pillar has a width of 25mm, which is 10% of the width of the longest rectangle).
Regarding claim 4, Wakaoka as modified above, teaches wherein the second pillar has a length in the longitudinal direction of the longest rectangle that is 30% to 70% of a length of the longest rectangle (the longest rectangle length is 82mm, the longitudinal length of the second pillar is 25mm, which is 30% the length of the longest rectangle), and wherein the second pillar has a width in a width direction of the longest rectangle that is 5% to 10% of a width of the longest rectangle (the longest rectangle has a width of 250mm, the second pillar has a width of 25mm, which is 10% of the width of the longest rectangle).
Regarding claim 5, Wakaoka as modified above, teaches wherein an entire area of all the first pillars is 1% to 20% of an area of the housing in plan view (Mclaughlin teaches the protrusions have to have a pitch of at least 0.1mm, a protrusion of 0.5mm in width would require .49mm2 of space at a 2, which is between 1% to 20% of the area of the housing in plan view).
Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka (WO 2019065728) in view of Lin (US 2016/0091259) in further view of Koichi et al. (JP 2001339026 hereafter Koichi) in further view of Dussinger et al. (US 2002/0050341 hereafter Dussinger) in further view of Masami et al. (GB 2341230 hereafter Masami) and in further view of McLaughlin et al. (US 2017/0049006 hereafter McLaughlin).
Regarding claim 6, Wakaoka in view of Lin, teaches the vapor chamber according to claim 1. 
Wakaoka in view of Lin, fail to teach an even number of third pillars arranged to be substantially line symmetric with the second pillar when the vapor chamber is viewed in the plan view and not in contact with the second pillar, wherein each of the third pillars has an area that is 0.5% to 2.0% of the area of the housing in the plan view.
However, Koichi teaches an even number of third pillars (Annotated Fig. 3, even number of third pillars) arranged substantially line symmetric with the second pillar when the vapor chamber is viewed in plan view (Annotated Fig. 3, the third pillars symmetric with respect to the line of symmetry centered at the second pillar) and not in contact with the second pillar (Annotated Fig. 3, the third pillars are not in contact with the second pillar).

    PNG
    media_image3.png
    263
    331
    media_image3.png
    Greyscale

Koichi Annotated Figure 3
Therefore, in view of Koichi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vapor chamber of Wakaoka’s in view of Lin, by adding a third pillar arranged substantially line symmetric with the second pillar when the vapor chamber is viewed in plan view and not in contact with the second pillar so that the bending of housing can be avoided, and the desired shape of the container is maintained (para [0022]).
Wakaoka in view of Koichi does not teach wherein each pillar has an area that is 0.5% to 2.0% of the area of the housing in plan view. 
However, Wakaoka in embodiment 1a, teaches a vapor chamber with dimensions where the Length and Width, seen in Fig. 1, can be set according to the application to be used at 5mm to 500mm (para [0021]),  McLaughlin teaches a pillar having a width of 0.01-0.2 mm, a height of 0.01-0.5mm, and a pitch to an adjacent protrusion of at least 0.1mm (para [0065-0066]), Dussinger teaches a pillar (Fig. 1, solid structure 18) with dimensions 0.8inches (20.3mm) by 0.8inches (para[0021)], and Masami teaches a pillar (Fig. 1 heat transfer block 13, Fig. 4 heat transfer block 431) with dimensions 25mm in length and 25mm in width (page 14 line 4) and dimensions 10mm in length and 10mm in width (page 17 line 5).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Wakaoka in view of Lin’s vapor chamber dimensions to a length of 82mm and a width of 500mm, to get an total area of the vapor chamber at 32,000mm2 (the vapor chamber 1g is the same shape embodiment 1f [section “Embodiment 5” – “Seventh Embodiment”], and vapor chamber 1f is the same shape as embodiment 1e [section “Embodiment 5” – “Seventh Embodiment”], the area of the narrow portion 17 can be 90% or less of large portion 18, large portion 18 is each 11500mm2, and narrow portion 17 is 9000mm2, see Annotated Fig for details), to modify  the third pillar to 25mm width by 8.6mm length (third pillar area is 215mm2 , vapor chamber area is 32,000mm2) which will result in the each of the third pillars having an area that is  0.5-2% of vapor chamber area, a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 [Fed. Cir. 2004], see MPEP 2144.05), since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).
Regarding claim 7, Wakaoka as modified above, teaches wherein each of the third pillars extend in the width direction of the longest rectangle (the third pillars were modified to a dimension of 20.3mm by 20.3mm, the third pillars extend in the width direction).
Regarding claim 8, Wakaoka as modified above teaches wherein each of the third pillars has a length in the width direction of the longest rectangle that is 10% to 20% of the width of the longest rectangle (third pillar width of 25mm is 10% to 20% of the width of the longest rectangle which is 250mm), and wherein each of the third pillars has a width in the longitudinal direction of the longest rectangle that is 2.5% to 10% of the length of the longest rectangle (third pillar length of 8.6mm is 2.5% to 10% of the length of the longest rectangle which is 86mm).
Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka (WO 019065728) in view of Lin (US 2016/0091259) and in further view of McLaughlin et al. (US 2017/0049006 hereafter McLaughlin).
Regarding claim 9, Wakaoka in view of Lin, teaches the vapor chamber of claim 1.
Wakaoka in view of Lin, does not teach comprising a fourth pillar located on an inner side of a second rectangle other than the one of the rectangles longest in the longitudinal direction so as to extend in the longitudinal direction of the second rectangle at a position passing a center point of the second rectangle.
However, McLaughlin teaches a fourth pillar (Fig. 3, 310 rectangular protrusion) located on an inner side of a second rectangle other than the one of the rectangles longest in the longitudinal direction (Annotated Fig. 3, located within the second rectangle) so as to extend in the longitudinal direction of the second rectangle (para [0045] “In certain examples, the width w of each protrusion is 0.01-1 mm, 0.01-0.5 mm, 0.02-0.2 mm, 0.05-0.15 mm, 0.05-0.1 mm, or 0.1 mm”, the length and width are variable and the protrusion may extend in any direction) at a position passing a center point of the second rectangle (para [0041-0045], the pitch and location of the protrusions are variable, and the pitch may pass a center point of the second rectangle).
Therefore, in view of McLaughlin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vapor chamber of Wakaoka in view of Lin, 
Regarding claim 10, Wakaoka as modified above, teaches wherein the fourth pillar is not in contact with the second pillar (McLaughlin para [0041], “protrusions may be offset from each other such that adjacent protrusion shapes are not located in the same rows as the neighboring column. Such that an arrangement of protrusions creates tortuous air flow channels”)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka (WO 2019065728) in view of Lin (US 2016/0091259) and in further view of Dussinger et al. (US 2002/0050341 hereafter Dussinger).
Regarding claim 11, Wakaoka in view of Lin, teaches the vapor chamber of claim 1.
Wakaoka as modified above, does not specifically teach wherein the outer edges of the first sheet and the second sheet are welded, brazed, or diffusion bonded outer edges.
However, Dussinger, teaches wherein the outer edges of the first sheet and the second sheet are welded, brazed, or diffusion bonded outer edges (para [0014] contact plate 14 and cover plate 12 are soldered or brazed to form heat pipe).
Therefore, in view of Dussinger, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vapor chamber of Wakaoka in view of Lin with wherein the outer edges of the first sheet and the second sheet are welded, brazed, or diffusion bonded outer edges to improve the vapor chamber of Wakaoka in view of Lin by providing sealing for the vapor chamber (see Dussinger paragraph [0014]).  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakaoka (WO 2019065728) in view of Lin (US 2016/0091259) and in further view of Zhang et al. (WO 2019056506 hereafter Zhang).
Regarding claim 13, Wakaoka in view of Lin, teaches the vapor chamber of claim 1.
Wakaoka in view of Lin, does not teach wherein at least part of the second pillar is hollow.
However, Zhang teaches wherein at least part of the second pillar is hollow (Fig. 4B, First support boss 212 is hollow; the support boss being hollow is consistent to Applicant’s disclosure of hollow in Fig. 3C).
Therefore, in view of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second pillar of Wakaoka in view of Lin, wherein at least a part of the second pillar is hollow so that the processing cost of can be saved (Paragraph “The above is a heat equalizing plate provided by specific implementation manner of the embodiment….”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (US 2013/0043000) Heat dissipation with mounting structure
Tseng et al. (US 2019/0339020) vapor chamber with wick structure
Apicelli et al. (US 2004/0069455) vapor chamber with posts
He et al. (US 2018/0320997) Vapor chamber with support structure
Tseng et al. (US 2019/0335619) Vapor chamber with separate chambers
Auerbach (US 3776304) Vapor chamber 
Kentaro (JP 2008051407) vapor chamber with partitions
Yang (DE 102011117490) Vapor chamber with support structures
Zheng (CN 110068236) Vapor chamber with spacer
Wakaoka et al. (WO 2018199217) Vapor chamber with pillars
Wang et al. (US 6782942) Vapor chamber with support structures
Ueki (US 20030173064) vapor chamber with heat transfer block
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        



/TAVIA SULLENS/Primary Examiner, Art Unit 3763